In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lisa, J.), dated June 28, 1999, which, inter alia, granted the defendant’s motion to dismiss the action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion to dismiss the action (see, CPLR 2104; Johnson v Four G’s Truck Rental, 244 AD2d 319; Margolis v New York City Tr. Auth., 233 AD2d 483; Phillips v Pamper Decorating Serv., 228 AD2d 425). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.